209 Ga. 372 (1952)
72 S.E.2d 709
GOLDBERG
v.
GOLDBERG.
17977.
Supreme Court of Georgia.
Submitted September 8, 1952.
Decided October 14, 1952.
Aaron Kravitch, for plaintiff in error.
Ernest J. Haar and A. R. Neiman, contra.
CANDLER, Justice.
Alleging cruel treatment as her ground therefor, Mrs. Florence Walder Goldberg brought an action in Chatham Superior Court against her husband, Joseph Goldberg, for total divorce, for temporary and permanent alimony, and for certain injunctive relief. A jury, on September 18, 1951, granted the divorce, required the defendant to pay *373 the plaintiff $50 per month as permanent alimony for herself and $100 per month for the support of their minor child, and found also that the defendant should be permanently restrained from disposing of certain specified items of his property, except by consent of the court. A judgment was pursuantly entered on September 20, 1951. No petition to modify or set aside the verdict and judgment was filed, but the defendant on October 16, 1951, made a motion for a new trial on the usual general grounds and later amended it by adding two special grounds. The motion for new trial, as amended, was subsequently overruled by the trial judge and the exception is to that judgment. A motion has been made in this court by the defendant in error to dismiss the writ of error on the ground that the filing of a proper written petition the to modify or set aside the verdict and judgment within thirty days from the rendition and entering thereof is a prerequisite to any review of the case in the Supreme Court; and also upon the ground that a motion for new trial is not an available remedy in cases of this character where a divorce was granted and permanent alimony was awarded. Held:
Adhering to our rulings in Huguley v. Huguley, 204 Ga. 692 (51 S.E. 2d, 445); Allison v. Allison, 205 Ga. 233 (53 S.E. 2d, 114); Winn v. Winn, 205 Ga. 314 (53 S.E. 2d, 477); Stebbins v. Stebbins, 206 Ga. 529 (57 S.E. 2d, 564); Champion v. Champion, 207 Ga. 431 (61 S.E. 2d, 822); and Neal v. Neal, 209 Ga. 199 (71 S.E. 2d, 229), which rulings need not be repeated here, the motion to dismiss the writ of error is meritorious; consequently, it must be and is hereby sustained.
Writ of error dismissed. All the Justices concur, except Atkinson, P.J., who dissents.